Exhibit PRESS RELEASE SOURCE: WPCS International Incorporated WPCS Reports Third Quarter FY2009 Financial Results EXTON, PA - (PR Newswire-First Call) - March 17, 2009 - NASDAQ: WPCS - News)- WPCS International Incorporated (NASDAQ: WPCS), a leader in design-build engineering services for communications infrastructure, today reported financial results for the third quarter of fiscal year 2009 ended January 31, 2009. WPCS reported revenue of approximately $25.3 million for the third quarter compared to $24.8 million for the same period in the prior year, which represents an increase of 2%. WPCS reported net income of approximately $178,000 or $0.03 per diluted share for the third quarter compared to approximately $383,000 or $0.05 per diluted share for the same period in the prior year. Year to date through the nine months ended January 31, 2009 WPCS reported revenue of approximately $82.4 million compared to $74.7 million for the same period in the prior year, which represents a 10% increase. For the nine month period, the reported net income was approximately $1.4 million or $0.19 per diluted share compared to net income of approximately $3.2 million or $0.40 per diluted share for the same period in the prior year. The company continues to maintain a healthy balance sheet with $28.3 million in working capital, $7.6 million in credit line borrowing and approximately $10 million in cash. In addition, the credit line borrowing to working capital ratio remains strong at 27%. Accounts receivable remained stable with day sales outstanding of 68 days. For the third quarter, the specialty communications sector represented 91% of revenue while the wireless infrastructure sector represented the other 9%. The consolidated gross margin for the third quarter was 27%. As of January 31, 2009, WPCS had approximately $41 million of backlog and a $136 million bid list. After reviewing the projected backlog recognition for the fourth quarter, it is now estimated that fiscal year 2009, ending April 30, 2009, will produce $0.25 in earnings per diluted share.As a reminder, there will be an investor conference call at 5:00 pm ET today. To participate on the conference call, please dial 888-299-4099 for calls within the U.S. and 302-709-8337 for calls from international locations. Upon reaching the operator, verbally transmit the participant code VH80444. Andrew Hidalgo, CEO of WPCS, will be discussing the company’s financial results, market conditions and strategic initiatives underway. When the overview concludes, your questions can be asked by pressing *1 and your questions can be removed from the queue by pressing the number sign. Replays of the conference call will be available for a period of five days by dialing 402-220-2946 and using 80444 # as the pass code. Andrew Hidalgo, CEO of WPCS, commented, “Although as a company, we are consistently profitable with a strong balance sheet during these difficult economic times, the quarterly results are still not satisfactory. We have more to achieve. The lower earnings had been a result of a temporary slow down in public services spending. In general, local government and education held back on infrastructure spending until it became clear what additional funding would be made available through the stimulus package. The positive news is that the stimulus package has been legislated and although funds have yet to be disbursed, we have seen an increase in bid solicitations. The stimulus package has allocated $142 billion in infrastructure spending for the public services, healthcare and energy sectors which are the three primary sectors we have been successfully servicing for many years. We believe our opportunities to grow earnings and build shareholder value have increased and we look forward to a much improved fiscal year 2010.” About WPCS International Incorporated: WPCS is a design-build engineering company that focuses on the implementation requirements of communications infrastructure. The company provides its engineering capabilities including wireless communication, specialty construction and electrical power to the public services, healthcare, energy and corporate enterprise markets worldwide. For more information, please visit www.wpcs.com Statements about the company's future expectations, including future revenue and earnings and all other statements in this press release, other than historical facts, are "forward looking" statements and are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.Such forward looking statements involve risks and uncertainties and are subject to change at any time.The company’s actual results could differ materially from expected results.In reflecting subsequent events or circumstances, the company undertakes no obligation to update forward looking statements. CONTACT: WPCS
